U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CALIFORNIA NEWS TECH (Exact name of Registrant as specified in its charter) NEVADA 88-0417389 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 529 Buchanan St., San Francisco, CA (Name and address of principal (Zip Code) executive offices) Registrant's telephone number, including area code: (415) 861-3421 COPIES OF COMMUNICATIONS TO: Kyleen E. Cane, Esq., 3199 E. Warm Springs Rd. Suite 200, Las Vegas, NV 89120 , Phone (702) 312-6255; Fax: (702) 944-7100, Agent for service of process Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement . If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. || CALCULATION OF REGISTRATION FEE TITLE OF EACH PROPOSED PROPOSED CLASS OF MAXIMUM MAXIMUM SECURITIES OFFERING AGGREGATE AMOUNT OF TO BE AMOUNT TO BE PRICE PER OFFERING REGISTRATION REGISTERED REGISTERED SHARE (1) PRICE (2) FEE (2) Common Stock (3) 1,000,000 shares $1.00 $1,000,000 $90 Warrants (4) 1,000,000 warrants $0 $0 $0 Warrants (5) 1,000,000 warrants $0 $0 $0 Common Stock Underlying Warrants (6) 1,000,000 shares $2.00 $2,000,000 $162 Common Stock Underlying Warrants (7) 1,000,000 shares $1.00 $1,000,000 $81 (1) This price was arbitrarily determined by California News Tech (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. (3) These shares of common stock refer to the offering to the general public of 1,000 units for $1,000.00 per unit (4) These warrants are included in the offering to the general public (5) These warrants will be issued to new DNAshare Subscribers and Strategic Partners (6) These shares of common stock are underlying the warrants which are a component of the offering to the general public. The offering to the general public consists of 1,000 units for $1,000.00 per unit with each unit consisting of 1,000 shares of our common stock, plus 1 warrant to purchase an additional 1,000 shares of our common stock for $2.00 per share. (7) These shares of common stock are underlying the 10,000 warrants to purchase 100 shares of common stock at $1.00 per share offered to new DNAshare subscribers and Strategic Partners. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. SUBJECT TO COMPLETION, Dated December 15, 2003 California News Tech DNA share P R O S P E C T U S CALIFORNIA NEWS TECH 1,000 Units $1,000.00 Per Unit One Unit equals 1,000 shares of common stock, plus 1 warrant to purchase 1,000 shares of common stock for $2 per share, exercisable for 12 months, and 10,000 warrants for new DNAshare subscribers or Strategic Partners Each warrant is to purchase 100 shares of common stock at $1 per share, exercisable for 12 months and available only to new DNAshare subscribers or Strategic Partners while the warrants last Offering Price Commissions Proceeds After Commissions Per Unit $1,000.00 Per Warrant N/A
